SCHWARTZ, Chief Judge.
There is no harmful error relating to the conviction of the appellant McGill. The judgment with respect to the appellant Jones, however, is reversed for a new trial because of the clearly harmful and impermissible testimony of the investigating detective that he included Jones’s photo in a photographic display “[bjecause I thought he was a suspect in the case.” See Fulmore v. State, 483 So.2d 765 (Fla. 4th DCA *4071986); Molina v. State, 406 So.2d 57 (Fla. 3d DCA 1981). See generally Postell v. State, 398 So.2d 851 (Fla. 3d DCA), review denied, 411 So.2d 384 (Fla.1981).
Affirmed in part, reversed in part.